Notice: This opinion is subject to correction before publication in the PACIFIC REPORTER.
      Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
      303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
      corrections@akcourts.us.



               THE SUPREME COURT OF THE STATE OF ALASKA

GAYLE HORNER-NEUFELD,          )
                               )                        Supreme Court No. S-15782
              Appellant,       )
                               )                        Superior Court No. 4FA-10-01740 CI
     v.                        )
                               )                        OPINION
UNIVERSITY OF ALASKA           )
FAIRBANKS, SCHOOL OF FISHERIES )                        No. 7147 – January 20, 2017
AND OCEAN SCIENCES,            )
                               )

              Appellee.        )

                               )


              Appeal from the Superior Court of the State of Alaska,
              Fourth Judicial District, Fairbanks, Jane F. Kauvar, Judge.

              Appearances: James Hackett, Fairbanks, for Appellant.
              Susan Orlansky, Reeves Amodio LLC, Anchorage, for
              Appellee.

              Before: Stowers, Chief Justice, Maassen, Bolger, and
              Carney, Justices. [Winfree, Justice, not participating.]

              BOLGER, Justice.

I.    INTRODUCTION
              A student was dismissed from a Ph.D. program at the University of Alaska
Fairbanks after several years of poor performance and negative feedback. She claims
that her advisors discriminated and retaliated against her, that she was dismissed in
violation of due process, and that the University breached duties owed to her under an
implied contract. We affirm the superior court’s decision to uphold the University’s
action because the student was dismissed based on her poor research performance and
the dismissal was conducted under adequate procedures and within accepted academic
norms.
II.    FACTS AND PROCEEDINGS
       A.     The Program
              Students in the Ph.D. program in the School of Fisheries and Ocean Science
(SFOS) at the University must advance to Ph.D. candidacy to become eligible for the
degree. To advance to candidacy, students are required to complete course work, pass
a comprehensive examination, and obtain approval for a thesis project. To receive a
Ph.D., students must complete a thesis that will contribute to the body of knowledge in
their area and pass an oral defense.
              Each graduate student is guided through the program by an advisor and an
advisory committee. Students are initially assigned to an advisor based on their research
interests, and the student is responsible for selecting and obtaining approval for at least
three additional committee members. The advisor is a faculty member who must consent
to the assignment; he or she also chairs the advisory committee, so the advisor-student
relationship is a critical factor in the student’s success. The committee develops a
graduate study plan with the student, provides research expertise, approves the student’s
thesis proposal, and conducts the written examination and oral defense. The committee
may refuse to recommend a student for candidacy.
              Students are expected to meet with their advisory committee at least once
a year and must submit an annual committee report. The report contains the committee’s
comments about the student’s course work and research progress and includes an overall
progress rating of Satisfactory, Conditional, or Unsatisfactory.         If the rating is

                                            -2-                                      7147

Conditional or Unsatisfactory, the report provides the committee’s recommended actions
for improvement and the consequences if improvement does not occur. If a student does
not file a Satisfactory report each spring, the student may be placed on probation.
              The SFOS graduate program is intended to be “an intense, coordinated
effort, undertaken in a relatively short time.” By the end of the first year, students should
have an advisor and an advisory committee. At 18 months, the student’s thesis project
should be “fairly well outlined.” Students should take the comprehensive examination
and advance to candidacy at the end of the second year. A student should be able to
complete the degree in five years; regardless, students must complete the degree within
ten years.
       B.     Horner-Neufeld’s Attendance At SFOS
              Gayle Horner-Neufeld was a Ph.D. student in marine biology between
January 2003 and January 2009. During those six years, Horner-Neufeld demonstrated
great success in her course work but struggled with the program’s research component
and ultimately did not obtain a degree.
              Horner-Neufeld was initially assigned to two co-advisors: Dr. Katrin Iken
and Dr. Brenda Konar. During her first year, she met with some bad luck; she suffered
a head injury, and she abandoned her first potential thesis project after the field
component was destroyed by strong waves. She struggled to complete another thesis
proposal after rejecting advice from Dr. Iken to switch to a more manageable master’s
project. After receiving a Conditional rating in her annual committee report for 2003­
2004, Horner-Neufeld changed projects several more times, and after she submitted yet
another incomplete thesis proposal in July 2004, both advisors resigned.
              This development was problematic for Horner-Neufeld, who was now over
18 months into her program but lacked an advisory committee, a complete thesis
proposal, and an advisor. Due to her specific research focus, few faculty members were

                                            -3-                                        7147

qualified to advise her. Horner-Neufeld contacted faculty members throughout the 2004­
2005 academic year. But she also focused on bringing grievances to administrators
about her initial advisors, complaining that they had dropped her without warning. In
February 2005, she met with two SFOS administrators, Drs. Denis Wiesenburg and
Michael Castellini, to discuss her concerns. On February 7, 2005, Dr. Wiesenburg, who
was then dean of SFOS, sent Horner-Neufeld a letter summarizing their conversation,
telling her that they would investigate her complaint against Drs. Iken and Konar, but
that she would be dismissed from the program if she did not find an advisor by May 15:
             [Y]ou will not be eligible to continue as a graduate student in
             our Marine Biology program unless you find a qualified
             advisor to supervise your work . . . , as the relationship
             between the advisor and student is the major factor that
             determines a student’s success in any graduate program. . . .
             I encourage you to focus your efforts on moving forward and
             finding an advisor so you may continue working toward your
             Ph.D. in our program.
To assist Horner-Neufeld in meeting this deadline, SFOS funded a trip to Juneau so that
she could meet potential advisors, and the head of the SFOS marine biology program
offered faculty incentives. Horner-Neufeld ultimately began working with Dr. Michael
Stekoll, whom she met in Juneau on the SFOS-funded trip, and Dr. Peter McRoy. That
year, she received an overall rating of Satisfactory, and her annual report for 2004-2005
emphasized that “it [was] critical for [Horner-Neufeld] to now focus on her research.”
             Over the next two and a half years, Horner-Neufeld submitted funding
proposals and worked on developing her thesis project, but she encountered difficulties
with both. Horner-Neufeld received only a single $500 grant in 2005-2006 and only
submitted one grant proposal in 2006-2007. Her committee attributed this in part to
Horner-Neufeld’s failure to meet internal deadlines; she countered that her advisors did
not provide timely feedback and requested too many revisions. She also submitted

                                           -4-                                     7147

several drafts of her thesis proposal to her advisors and committee, but none were
deemed complete. The required annual report for 2005-2006 was never filed,1 and the
following year, Horner-Neufeld did not have an annual committee meeting in the spring.
She ultimately met with her committee in December 2007, and her annual report for
2006-2007 was filed in March 2008, almost one year late. In her report, Horner-Neufeld
was given her second Conditional rating and instructed to “prepare a detailed thesis
proposal that can be used to guide and implement a research program that will lead to a
successful dissertation” in order to return to Satisfactory status. The deadline for this
proposal was March 27, 2008. Horner-Neufeld submitted a draft before this deadline,
which her advisors did not find satisfactory, and she soon found herself, more than five
years after entering the program, once again without an advisor.
              Horner-Neufeld arranged to perform research tasks over the summer of
2008 for Dr. Arnold Blanchard, a recent Ph.D. graduate who had joined the faculty since
her first advisor search in 2004-2005. He would be her supervisor and, if the relationship
went well, become her advisor.2 Horner-Neufeld began developing a new thesis project
based on a data set she received from him, and she sent an outline in May to

       1
                Graduate students were reminded from time to time that it was the student’s
responsibility to ensure timely filing of annual committee reports. However, according
to Horner-Neufeld, Dr. McRoy had told her that he would type up the report but failed
to do so even after she reminded him. The program updated its policy in January 2008
to state that timely report submission was the advisor’s responsibility and students could
file a rebuttal.
       2
               Horner-Neufeld now claims that Dr. Blanchard was her advisor, not her
supervisor, citing an email she wrote in December 2008: “[Dr. Blanchard] had recruited
me to be his graduate student . . . . [H]e was my advisor, by his choice.” At least three
witnesses stated that Dr. Blanchard had made it clear to her that he was not her advisor.
In an earlier affidavit, Horner-Neufeld did not actually characterize him as her advisor,
though she referred to Drs. Konar, Iken, McRoy, and Stekoll as co-advisors. She also
said only that they “discussed” advisorship.

                                            -5-                                      7147

Drs. Blanchard and Castellini. But in August, this relationship too broke down after
Horner-Neufeld requested that Dr. Blanchard reschedule a group meeting two days in
a row shortly before a research trip. Dr. Blanchard then removed her from the research
trip, and Horner-Neufeld left the state to visit family. When she returned in September
2008, the University arranged a mediation session between Dr. Blanchard and Horner-
Neufeld but could not repair the relationship. In November, Dr. Wiesenburg told her that
she would be de-listed from SFOS on January 22, 2009.
             By the time Horner-Neufeld was ultimately de-listed, no Satisfactory report
had been filed in over three years, her last report of Conditional had stood for two
semesters, and she had been without an advisor or committee for nine months. She never
submitted a satisfactory thesis project proposal to her advisors or took a comprehensive
exam.
        C.   Proceedings
             1.     Discrimination complaint and appeals
             In April 2009, Horner-Neufeld filed a complaint with the University Office
of Equal Opportunity (OEO). She alleged discrimination, retaliation, and a hostile
learning environment. She requested two remedies: (1) “accountability” and (2)
compensation for the time and money she had invested in the program. When prompted
for the bases of her discrimination claims, she selected age and gender.
             Earlina Bowden, the OEO director, conducted an investigation and
produced a report, concluding that Horner-Neufeld had not been discriminated against
or suffered a hostile learning environment. Horner-Neufeld pursued additional review
within the University system, but Bowden’s conclusions were upheld.
             Horner-Neufeld appealed the University’s decision to the superior court.
The superior court determined that Horner-Neufeld had mistakenly (but understandably)
pursued her claims through OEO rather than the academic appeals process. It also

                                          -6-                                     7147

appeared that Horner-Neufeld had not been formally dismissed. The court remanded the
case to the University and ordered Horner-Neufeld to pursue her claims through the
academic appeals process. The court also denied without prejudice Horner-Neufeld’s
motion for a trial de novo under Alaska Appellate Rule 609(b).
             2.     Formal dismissal and appeal
             One month later, Dr. Castellini, who was now dean of SFOS, sent a
memorandum to the dean of the Graduate School formally recommending Horner­
Neufeld’s dismissal. He summarized Horner-Neufeld’s difficulties and concluded that
Horner-Neufeld lacked an advisory committee as a result of her own poor performance,
despite assistance and support from SFOS. He stated that without a committee, Horner-
Neufeld could not file the annual Satisfactory report that was required to remain in good
standing.
             The dean accepted Dr. Castellini’s recommendation and sent a formal
notice of dismissal to Horner-Neufeld on May 20, 2013. He stated two independent
bases for his decision to dismiss: (1) Horner-Neufeld was rated Conditional in spring
2008 and thus was not in good standing and (2) Horner-Neufeld lacked a graduate
committee due to her poor performance.
             Horner-Neufeld did not believe the academic appeals policy applied to her
situation, but she pursued review through the University system “under protest.” The
provost convened a committee to review Horner-Neufeld’s dismissal and offered Horner-
Neufeld the opportunity to submit supporting documents. The appeals committee met
in June 2013 and dismissed the appeal, finding that Horner-Neufeld had not provided
sufficient evidence of arbitrary and capricious decisions by her advisors, SFOS, or the
University. The committee observed that Horner-Neufeld “chose not to include several
key pieces of evidence that could have . . . support[ed] [her] statements.” In particular,
she provided no evidence of her research progress despite her core argument that she was

                                           -7-                                      7147

dismissed as retaliation for complaints against faculty rather than for her inadequate
progress. The committee found “no evidence indicating that [she] had made progress
toward completion of [her] comprehensive exams or [her] research.”
             Horner-Neufeld returned to the superior court. She argued that the
University had violated her due process rights and that she had an implied contract with
the University, which it had breached. The superior court rejected all of Horner­
Neufeld’s arguments and she now appeals.
III.     STANDARD OF REVIEW
             In administrative appeals, we directly review the agency’s factual findings
for substantial evidence.3 We review the superior court’s denial of a trial de novo for
abuse of discretion.4
             We review a school’s compliance with its policies to determine if the
decision was arbitrary, unreasonable, or an abuse of discretion.5 Whether university
policies comply with due process is a question of law to which we apply our independent
judgment.6 We grant substantial discretion to university faculty and administrators in
academic matters.7




         3
             Richards v. Univ. of Alaska, 370 P.3d 603, 609 (Alaska 2016).
         4
             Gottstein v. State, Dep’t of Nat. Res., 223 P.3d 609, 628 (Alaska 2010).
         5
             Nickerson v. Univ. of Alaska Anchorage, 975 P.2d 46, 50 n.1 (Alaska
1999).
         6
             Id.
         7
             Bruner v. Petersen, 944 P.2d 43, 48 (Alaska 1997).

                                          -8­                                     7147
             Because it is a question of law not requiring agency expertise, we apply our
independent judgment when determining whether a contract exists between a university
and a student.8
IV.   DISCUSSION
             In this appeal, Horner-Neufeld brings multiple challenges based on two
University actions: (1) the University’s finding that she suffered no discrimination and
(2) the University’s decision to dismiss her from the Ph.D. program. Regarding
discrimination, she challenges OEO’s findings and investigative process and subsequent
procedural decisions by the University and the superior court. Regarding dismissal, she
argues that the University violated her procedural and substantive due process rights and
breached an implied contract with her. We reject these arguments.
      A.     Discrimination
             Horner-Neufeld filed the original complaint with OEO based on her
understanding of “UAF’s broad definition of discrimination” rather than “normally
understood protected categories.” Although she chose age and gender when prompted,
Horner-Neufeld does not actually argue discrimination on these bases, and we do not
address them here.
             Under the University’s policy, discrimination is defined as “being adversely
treated . . . in a manner that . . . makes distinctions on . . . some basis other than an
individual’s qualifications, abilities and performance.”9 Horner-Neufeld argues two
bases for discrimination. First, she argues she was mistreated specifically in retaliation
for making protected complaints. Second, she argues that because her grades were good
and she was never placed on academic probation or given notice of performance issues,


      8
             Id. at 47 n.5.
      9
             Regents’ Policy P04.02.020(B).

                                           -9­                                      7147
her advisors’ and supervisor’s adverse treatment of her must have been generally on
“some basis other than [her] qualifications, abilities and performance,” i.e.,
discrimination under the University’s definition.
             Horner-Neufeld also raises procedural issues with the OEO investigation
itself and her subsequent appeals. Her core argument appears to be that because nobody
gave her notice of performance issues, the faculty and administrators’ actions towards
her could not have been based on performance.
             Horner-Neufeld thus challenges the OEO investigation as “incomplete”
based primarily on Bowden’s failure to include information that suggested procedural
deficiencies in her treatment. She argues that the interviewees must have lied to Bowden
because there was “no documentation of [poor performance] claims” and that they made
false or pretextual statements about her performance in retaliation for her bringing the
complaint. She also challenges the superior court’s denial of a trial de novo.
             1.     OEO’s findings were supported by substantial evidence.
             We review OEO’s factual findings for substantial evidence, which is “such
relevant evidence as a reasonable mind might accept as adequate to support a
conclusion.”10 “We need only determine whether such evidence exists, and do not
choose between competing inferences.”11
             As part of her investigation, Bowden interviewed at least six staff members,
administrators, and faculty, including two of Horner-Neufeld’s former advisors
(Drs. Iken and McRoy) and Horner-Neufeld’s 2008 supervisor (Dr. Blanchard). She also
reviewed Horner-Neufeld’s complaint, the annual committee reports, and “numerous
pages of emails” supplied by Horner-Neufeld and others.


      10
             Richards v. Univ. of Alaska, 370 P.3d 603, 609 (Alaska 2016).
      11
             Id.

                                         -10­                                      7147
              Bowden found that Horner-Neufeld had not been discriminated against or
suffered a hostile learning environment. Rather, all of the allegedly discriminatory
actions stemmed from Horner-Neufeld’s own performance. Bowden observed that
Horner-Neufeld’s advisors had raised concerns about her research abilities as early as
2004 in her first committee report. Bowden acknowledged that Horner-Neufeld’s grades
were good but stated that her advisors were concerned about her research, not her grades.
Bowden saw no evidence of discrimination or a hostile learning environment but found
“ample evidence that [Horner-Neufeld’s] research performance was poor.” Bowden did
not explicitly address retaliation, but the absence of retaliation is similarly supported by
Bowden’s conclusion that the actions taken against Horner-Neufeld were based on her
research performance rather than improper motives.
              Horner-Neufeld offers only competing inferences. She points to positive
comments that were omitted from Bowden’s report. She raises procedural deficiencies
as evidence that she had no performance issues. She places emphasis on her grades and
minimizes the significance of her Conditional reports, arguing that neither report stated
that her performance was “poor.” But she does not address the main problem with her
OEO complaint — that she produced no direct evidence of discrimination and instead
asked Bowden to infer, despite ample evidence to the contrary, that she had been
discriminated against.
              Bowden’s findings are supported by substantial evidence. The record
suggests that Horner-Neufeld’s advisors withdrew for reasons related to her research
performance. Her first pair of advisors, Drs. Konar and Iken, withdrew after Horner-
Neufeld submitted an incomplete thesis proposal in July 2004 despite instructions in a
Conditional report to complete a full proposal draft by February. They had already
reviewed and provided comments on several previous incomplete drafts, and Dr. Iken
had suggested to Horner-Neufeld that she switch to a master’s project that would be

                                           -11-                                       7147

more manageable. Horner-Neufeld’s relationship with Drs. McRoy and Stekoll followed
a similar pattern: Horner-Neufeld submitted incomplete thesis proposals; her advisors
gave her feedback and then a deadline attached to a Conditional report; and when she
submitted yet another incomplete draft in March 2008, Dr. McRoy resigned as her
advisor. According to that same Conditional report, Horner-Neufeld consistently sent
draft grant proposals without allowing enough time for feedback and revision. As a
result, she only received one research grant in 2005-2006 and only submitted one grant
proposal in 2006-2007. Without a well-developed thesis proposal, it was difficult for
Horner-Neufeld to obtain research funding, but her failure to obtain such funding
likewise imperiled the success of her thesis project.
             Nobody disputes Horner-Neufeld’s solid performance in the course work
component of her degree program, but there was ample evidence to show that she
struggled with her research. No matter her achievements in the classroom, Horner-
Neufeld, after six years, four advisors, and multiple drafts with feedback, had never
submitted a complete proposal for the core requirement of her Ph.D. program — a thesis
that would contribute to the body of knowledge in her field.12 The University’s
conclusion that her negative experiences were a result of her poor performance was
supported by substantial evidence.13

      12
               Horner-Neufeld does not argue that her advisors should have accepted any
of her draft thesis proposals as complete; in May 2008, over five years into her ten-year
program, she had just developed an outline for yet another new thesis project.
      13
              Horner-Neufeld raised two additional allegations in her OEO complaint,
which we address only briefly. First, Horner-Neufeld claims that Dr. Blanchard
retaliated against her by terminating the supervisor-student relationship because she told
him she would “take this further” when he dropped her from the research trip. Bowden
found that Dr. Blanchard was justified in terminating the relationship because Horner-
Neufeld left the state. Second, Horner-Neufeld claims that Dr. Wiesenburg “threatened
                                                                            (continued...)

                                          -12-                                      7147

              2.     OEO’s investigation was thorough and legitimate.
              Under University regulations, Bowden was required to consider “the record
as a whole, . . . the totality of the circumstances, and . . . regulatory guidelines.”14 The
record shows that she did so. She interviewed every person implicated in Horner­
Neufeld’s complaint and reviewed all documents submitted, and she expressly referenced
the Regents’ Policy definition of discrimination. Bowden collected several perspectives
on the events Horner-Neufeld described, engaged in a detailed analysis of the witnesses’
statements, and specifically described where and why she declined to credit Horner­
Neufeld’s allegations.     Although Horner-Neufeld contends that Bowden did not
interview her, the University’s regulations require no such interview,15 and Horner-
Neufeld does not explain what additional evidence such an interview would have
uncovered that was not sufficiently addressed by her complaint. Bowden’s investigation
appears thorough and compliant, and Bowden found no indication that Horner-Neufeld
had been treated differently based on any factor other than her academic performance.
              Horner-Neufeld provides no support for her contention that Bowden’s
interviewees retaliated against her in their statements during the OEO investigation. She
apparently falls back on her core argument that because she was provided with no notice
of performance issues, any statements suggesting poor performance must be false. But



       13
              (...continued)
[her] with dismissal from the program” when she raised her concerns about her treatment
by Drs. Konar and Iken. Bowden found that, rather than discriminating or retaliating
against her, Dr. Wiesenburg tried to help her; although he did inform her that she needed
to find an advisor or else she would be dismissed, he used discretionary funds to help her
find that advisor. Substantial evidence supports Bowden’s findings.
       14
              University Regulation R04.02.020(E)(3).
       15
              University Regulation R04.02.020.

                                           -13-                                       7147

as we have already explained, there was substantial evidence, supported not only by
interviewees’ statements but also by the administrative record, to show that Horner-
Neufeld struggled with the research component of her Ph.D. program. There was also
substantial evidence to show that, rather than retaliate, the SFOS administration tried to
support her. Horner-Neufeld raised her initial complaints about Drs. Konar and Iken in
February 2005; rather than retaliating by dismissing her immediately, the program
provided funding and offered faculty incentives to help her with her advisor search;
provided additional research funding in 2007 after she was unsuccessful in winning any
grants; and monitored her situation and worked to address problems, such as arranging
for mediation with Dr. Blanchard. Horner-Neufeld’s attempts to impeach individual
interviewees by challenging specific facts unrelated to her research performance are
ultimately irrelevant in light of the ample evidence showing that she had difficulty
developing a complete thesis proposal and winning research grants.
              3.	   The superior court did not abuse its discretion by denying a trial
                    de novo.
              Under Alaska Appellate Rule 609(b), the superior court has the discretion
to grant a trial de novo in an appeal from an administrative agency. This procedure is
“rarely warranted.”16 A trial de novo is appropriate, inter alia, “where the agency record
is inadequate; where the agency’s procedures are inadequate or do not otherwise afford
due process; or where the agency was biased.”17 Those circumstances are not present
here.
              As discussed above, the OEO’s investigation of Horner-Neufeld’s
discrimination complaint — and the record thereof — was thorough. Although Horner­

        16
            S. Anchorage Concerned Coalition, Inc. v. Municipality of Anchorage Bd.
of Adjustment, 172 P.3d 774, 778 (Alaska 2007).
        17	
              Id.

                                          -14-	                                     7147

Neufeld alleges that the investigation was inadequate because Bowden focused primarily
on the protected categories of gender and age, Bowden’s report does not support this
claim; her analysis extended beyond these categories in her conclusion that Horner­
Neufeld’s poor performance was the sole reason for her negative feedback and
experiences. And as explained above, Horner-Neufeld did not support her allegation that
the interviewees’ statements about her poor performance were mere pretext made in
retaliation for her complaint; thus there is no evidence of agency bias. We conclude that
the superior court did not abuse its discretion by denying a trial de novo on Horner­
Neufeld’s discrimination complaint.
      B.	    Procedural Claims
             Horner-Neufeld makes several procedural claims, which we address in two
stages. First, we determine whether the University complied with its own procedures
when dismissing Horner-Neufeld. Second, we determine whether Horner-Neufeld’s
dismissal complied with the due process owed to her under the Alaska and U.S.
Constitutions.18
             1.	    The University complied with its own procedures in dismissing
                    Horner-Neufeld.
             Horner-Neufeld argues that under the University’s policies governing
academic discipline, she was not given proper notice for her dismissal. We review
whether the University’s application of its dismissal policy was arbitrary, unreasonable,




      18
             See U.S. Const. amend. XIV; Alaska Const. art. I, § 7.
                                          -15-                                     7147
or an abuse of discretion19 and determine whether the University substantially complied
with its published policies.20
              The University publishes three documents relevant to this matter: (1) the
academic catalog; (2) the SFOS Graduate Student Manual; and (3) the Graduate
Advising Manual. Both the Graduate Student Manual and the Graduate Advising
Manual defer to the catalog as the “ultimate authority” for policies, regulations, and
responsibilities.
              The academic catalog is published annually and contains policies and
regulations, including graduation requirements. Although a graduate student may choose
which catalog to use for his or her degree requirements, the student is subject to “[a]ll
non-academic policies and regulations listed in the current catalog.” According to the
academic catalog, a student may be disqualified from graduate study by the dean of her
school based on poor performance. The catalog also defines requirements for remaining
in “good standing.” In the 2002-2003 catalog, good standing is defined solely based on
grades — the student “must maintain a cumulative GPA of 3.0.” However, “good
standing” was modified in later catalogs; as of 2004-2005, students were also required
to have filed an annual Satisfactory committee report to remain in good standing and
avoid being placed on probation. This updated definition was still in effect as of the
2008-2009 catalog.21


         19
              See Nickerson v. Univ. of Alaska Anchorage, 975 P.2d 46, 50 n.1 (Alaska
1999).
         20
              Id. at 50.
         21
             The 2002-2003 catalog would have been in effect when Horner-Neufeld
entered the program. The 2008-2009 catalog would have been in effect when Horner-
Neufeld was de-listed from SFOS. In his 2013 memorandum formally recommending
                                                                     (continued...)

                                          -16-                                     7147

             The Graduate Student Manual is a handbook produced by SFOS and
intended as a guide for SFOS students. It provides details for the advisor and advisory
committee selection process, stating that the faculty member and the committee members
must agree to serve in those roles. It provides a recommended timeline for Ph.D.
students completing their degrees within five years. Although the Graduate Student
Manual does not discuss good standing or dismissal policies, it lists as a degree
requirement that Ph.D. students must submit a committee report annually.
             On the opposite side of the relationship, the Graduate Advising Manual is
a handbook produced by the Graduate School and intended as a guide for faculty. The
Graduate Advising Manual repeats the requirement that a Satisfactory committee report
must be filed annually and explains the consequences of a Conditional report:
“[S]tudents who fail to correct deficiencies indicated by Conditional or Unsatisfactory
reports can be dismissed on recommendation of their committee, Department Chair, and
Dean.” The Graduate Advising Manual also describes a written warning requirement for
dismissals due to inadequate progress:
             “Fair Warning” means adequate notice to the student that
             dismissal is a probable or certain consequence of his or her
             performance or actions. This notice can simply be catalog
             policies . . . . In the case of dismissal for inadequate progress,
             the student must receive a written warning of pending
             dismissal at least one semester before the dismissal occurs
             and be given a reasonable opportunity to demonstrate
             adequate progress. . . .
             The committee must document the lack of progress with
             “conditional” or “unsatisfactory” Reports of Graduate
             Advisory Committee . . . over a period of at least a year. An

      21
             (...continued)
dismissal, Dr. Castellini cited the 2008-2009 definition; Horner-Neufeld did not
challenge this in her academic appeal.
                                           -17-                                   7147

             explicit dismissal warning must be issued, in writing, at least
             one semester before the dismissal can occur.
             The parties dispute the applicability of the Graduate Advising Manual.
Horner-Neufeld argues that the University was required to comply with the dismissal
procedures in the Graduate Advising Manual and did not provide a written dismissal
warning at least one semester before she was dismissed in 2009. She claims that because
University regulations direct students to become informed about rules and procedures,
she could reasonably rely on the Graduate Advising Manual as a source of procedural
rights. The University replies that “Horner-Neufeld’s attempts to attach greater
significance to the [Graduate Advising Manual] are mistaken.”
             We conclude that the Graduate Advising Manual did not create any
procedural rights. The Graduate Advising Manual is expressly directed at faculty, not
students; it defers to the academic catalog as the “ultimate authority” for academic
policies. However, even if the Graduate Advising Manual were binding, we conclude
that the University substantially complied with its policies.
             Horner-Neufeld was dismissed due to unsatisfactory performance and
because she lacked a committee. She had adequate notice of her responsibilities as a
student with respect to both of these conditions and their consequences. The catalog
stated that she could be “disqualified from graduate study” if her performance was
deemed unsatisfactory. The catalog required her to file a Satisfactory committee report
every year to remain in good standing, and she needed to have an advisor and committee
in order to obtain this report. She knew from the Graduate Student Manual that faculty
members needed to consent to serve as her advisor and committee members. She knew
from Dr. Wiesenburg’s letter in February 2005 that she would be dismissed if she had
no advisor. She was told after Dr. McRoy withdrew that she needed to establish an



                                          -18-                                    7147

advisory committee for fall 2008 and that developing a successful working relationship
with Dr. Blanchard was her last chance to accomplish her goals.
             Horner-Neufeld also had adequate notice that she was in danger of
dismissal due to lack of progress. The Graduate Student Manual said that her project
should be “fairly well outlined” within one and a half years. She knew from the catalog
that she was required to complete all of her Ph.D. requirements within ten years,
including her course work, comprehensive examination, thesis, and oral defense. But
five years into the program, she still had not developed a satisfactory thesis proposal.
             The Graduate Advising Manual itself says that a failure to correct
deficiencies in a Conditional report can lead to dismissal based on committee and dean
recommendation. Horner-Neufeld received written notice of Conditional status twice,
specifically due to her lack of a complete thesis proposal; she received the second
Conditional report shortly after her committee meeting in December 2007, which gave
her two semesters of notice before she was de-listed in January 2009. She did not fix the
condition in that report because she did not prepare a detailed thesis proposal by the
March 2008 deadline. She does not dispute that she failed to meet this requirement.
             Accordingly, we conclude that the University abided by its policies here.
             2.	    Horner-Neufeld’s dismissal complied with academic due
                    process.
             To satisfy due process under the Alaska and U.S. Constitutions, an
academic dismissal requires only notice and a careful decision: “[D]ue process is
satisfied if (1) the school fully informs the student of its dissatisfaction with his
performance and the danger that this deficiency poses to continued enrollment, and
(2) the ultimate decision to dismiss is careful and deliberate.”22 Notice must precede

      22
             Nickerson, 975 P.2d at 53 (citing Bd. of Curators of Univ. of Mo. v.
                                                                    (continued...)

                                          -19-	                                     7147
dismissal “by a reasonable time so that a student has a reasonable opportunity to cure his
or her deficient performance.”23 No hearing is required.24
             Both requirements are satisfied here. As explained above, Horner-Neufeld
received notice about her responsibilities as a student, including that she needed to have
an advisor and a committee and that she could be dismissed for unsatisfactory
performance. The program made clear to her that it was dissatisfied and gave her a
reasonable opportunity to cure both conditions.
             With respect to the advisor, the program gave Horner-Neufeld notice in
February 2005 that not having an advisor would lead to her dismissal. The program also
gave her a reasonable opportunity to cure the issue and helped her with the advisor
search by funding her trip to Juneau to meet Dr. Stekoll. When Dr. McRoy withdrew in
spring 2007, she was again told that she needed to have an advisor. With respect to her
unsatisfactory performance, she knew that she was responsible for filing an annual
Satisfactory report and that a Conditional report could lead to dismissal. Her advisors
and committee made clear to her through two Conditional reports in writing that she
needed to submit a complete thesis proposal. She had notice of dissatisfaction with her
progress after the committee meeting in December 2007 and the requirement to submit


      22
            (...continued)
Horowitz, 435 U.S. 78, 85 (1977)).
      23
             Id.
      24
              Id. Horner-Neufeld argues that she was owed a hearing under the theory
that she had a property interest in her continued enrollment. We have not previously
held that such a property interest exists, and we are not persuaded to hold so here. See
Richards v. Univ. of Alaska, 370 P.3d 603, 613 (Alaska 2016). Our cases follow the lead
of the U.S. Supreme Court in holding that no hearing is required. See Horowitz, 435
U.S. at 90 (“[W]e decline to . . . formalize the academic dismissal process by requiring
a hearing.”).

                                          -20-                                      7147

a proposal by March 2008; she did not meet this requirement. She was given a
reasonable opportunity to cure her Conditional status; the deadline was even extended
from January to March after she raised concerns. Thus, the University met the notice
requirement.
               The University also met the requirement that the decision to de-list Horner-
Neufeld in January 2009 was careful and deliberate. Horner-Neufeld had struggled with
research since at least her first Conditional report in January 2004. In six years, she
never produced a satisfactory thesis proposal despite requests, with deadlines, from her
advisors, and despite the Graduate Student Manual’s guidance that a proposal be
developed within 18 months. Research funding was critical for her success, but she had
trouble winning and even submitting grant proposals. She also struggled to find an
advisor; her first search took eight months, and because of her chosen research area,
there were few faculty members who were qualified to supervise her. Dr. Blanchard, her
2008 supervisor, was her last opportunity to succeed in having an advisor, and when that
relationship broke down, the program was unable to repair it through mediation. The
program observed Horner-Neufeld’s progress for six years; it is difficult to characterize
the decision as anything other than careful or deliberate.
               We therefore conclude that the University satisfied the requirements of
procedural due process.
      C.       Substantive Due Process
               Horner-Neufeld next claims that her substantive due process rights were
violated. We have held that a university’s dismissal decision denies the student
substantive due process if that decision is “such a substantial departure from accepted
academic norms as to demonstrate that the person or committee responsible did not




                                           -21-                                      7147

actually exercise professional judgment.”25 We allow faculty and administrators
substantial discretion in academic decisions and recognize that courts “should show great
respect for the faculty’s professional judgment.”26
             As explained above, Horner-Neufeld was dismissed due to unsatisfactory
performance and because she lacked a committee. Bowden’s OEO investigation found
ample evidence of poor performance; we grant substantial discretion to the faculty
members’ evaluations of the completeness of Horner-Neufeld’s draft thesis proposals,
the quality of her grant funding submissions, and her overall progress in the annual
committee reports. In her academic appeal to the University, Horner-Neufeld did not
challenge OEO’s conclusion by providing evidence of research progress, and even her
current arguments rely on her grades without addressing her research. Horner-Neufeld
also does not dispute that she lacked an advisor and a committee, nor does she provide
any evidence to suggest that the University departed from academic norms.
             Given that after six of the maximum ten years to complete a Ph.D., Horner-
Neufeld had exhausted relationships with four co-advisors and a potential fifth advisor,
had never submitted a complete thesis proposal, had struggled to win grants, and had not
yet taken her comprehensive exam, her dismissal was not a substantial departure from
accepted academic norms.
      D.     Implied Contract
             Finally, Horner-Neufeld argues that the University’s alleged failure to
comply with its own regulations constituted a breach of obligations under an implied
contract. Horner-Neufeld also argues that we should impose an implied covenant of

      25
              Hermosillo v. Univ. of Alaska Anchorage, No. S-10563, 2004 WL 362384
at *4 (Alaska 2004) (quoting Regents of Univ. of Mich. v. Ewing, 474 U.S. 214, 225
(1985)); see also Bruner v. Petersen, 944 P.2d 43, 48 (Alaska 1997).
      26
             Ewing, 474 U.S. at 225.

                                          -22-                                     7147

good faith and fair dealing as an additional term in this implied contract. The University
argues there was no contract.
             We need not decide whether an implied contract existed. As discussed
earlier, the University complied with its policies in dismissing Horner-Neufeld such that
it would not have been in breach even if a contract existed. And even if the University
were required to act in good faith toward Horner-Neufeld, this covenant was surely
satisfied by the University’s efforts to help Horner-Neufeld find and maintain an advisor
by providing financial support, monitoring the relationships, and attempting mediation,
and by the evidence supporting our earlier conclusion that Horner-Neufeld’s dismissal
did not substantially deviate from academic norms.
V.    CONCLUSION
             For these reasons, we AFFIRM the superior court’s decision.




                                          -23-                                      7147